STOCK EXCHANGE AND RESTRUCTURING AGREEMENT

 

This Stock Exchange and Restructuring Agreement (this “Agreement”) is made and
effective as of August 1, 2016 (the “Effective Date”), by and between American
Housing Income Trust, Inc., a Maryland corporation (“AHIT”) with a mailing
address for notice purposes of 34225 North 27th Drive, Building 5, Suite 238 in
Phoenix, Arizona 85085, which is the business address of its wholly-owned
subsidiary, American Realty Partners, LLC (“ARP”), and Performance Realty
Management, LLC, an Arizona limited liability company (“PRM”) with a mailing
address for notice purposes of 34225 North 27th Drive, Building 5, Suite 238 in
Phoenix, Arizona 85085. AHIT and PRM may be defined singularly as a “Party” or
collectively as the “Parties.”

 

WHEREAS, the Parties have determined that the transaction contemplated by this
Agreement would be advantageous and beneficial to their respective companies,
members and shareholders, and would be consistent with a related-party
restructuring.

 

WHEREAS, on July 28, 2016, PRM was issued 439,401 shares of common stock in AHIT
pursuant to a Designation and Acceptance of Rights (the “Designation”) entered
into between AHIT, PRM and the designor under the agreement, Sean Zarinegar.
AHIT represents and warrants that the Designation had been unanimously approved
by its Board of Directors with Mr. Zarinegar abstaining from vote. This issuance
resulted in 1,439,401 shares of issued and outstanding shares of common stock in
AHIT owned by PRM, of which 1,000,000 shares issued on September 28, 2015 were
registered as selling shareholder shares with AHIT’s registration statement on
Form S-11 with an effective date of June 22, 2016 (www.sec.gov/edgar). The
exchange of units-for-shares as set forth in Article II, below, is based on
these 1,439,401 shares.

 

WHEREAS, pursuant to a confidential private offering under Rule 506(b) of
Regulation D under the Securities Act of 1933 (the “Private Offering”), PRM
issued 144 (rounded up) Class A Units to forty-eight holders (some with
different purchase dates). The Class A Unit holders and their specific holdings
are set forth on Exhibit A. The Private Offering has since closed. The potential
for this type of agreement with AHIT was disclosed in the Private Offering, and
the Private Offering was disclosed in AHIT’s registration statement on Form
S-11.

 

WHEREAS, pursuant to the Articles of Amendment to Articles of Organization of
PRM dated April 1, 2016, the Class A Units have preference over the common units
held by Mr. Zarinegar, on, amongst other things, “…any future reorganization or
stock exchange on a pro rata basis, as determined by the Manager.” Furthermore,
pursuant to the disclosures in the Private Offering, and Section 3.3(t) of the
Operating Agreement for PRM, which had been attached as an exhibit to the
Private Offering, Mr. Zarinegar was granted limited power of attorney by each
Class A Unit holder to vote their respective proxy on any future exchange, such
as the one agreed to herein.

 

WHEREAS, PRM has represented to AHIT that notwithstanding Mr. Zarinegar’s
authority under Section 3.3(t) of the Operating Agreement for PRM, PRM has
notified all Class A Unit holders of the exchange set forth herein.

 



-1-

 



WHEREAS, prior to this Agreement, PRM represents that its business model and
intent was to expand on its property management services for other real estate
investment trusts, or other property holding and operating companies, similar to
the services rendered as manager of ARP. However, Mr. Zarinegar, as authorized
under the Operating Agreement for PRM, has determined, exercising his sound
business judgment and discretion, that the Class A Unit holders would benefit
from an issuance of shares in AHIT (a related party) considering the trajectory
of AHIT’s acquisitions, and the fact that AHIT is publicly reporting with the
United States Securities and Exchange Commission (the “SEC”) and trades on the
OTCQB marketplace.

 

 

WHEREAS, AHIT has determined that the exchange of units for stock between
related parties under this Agreement is beneficial to its overall capital
structure.

 

WHEREAS, for United States federal income tax purposes, the transactions
contemplated hereby are intended to qualify as a tax-free reorganization under
Section 368 of the Internal Revenue Code of 1986, as amended (together with all
rules and regulations issued thereunder (the “Code”)) and this Agreement is
intended to be adopted as a plan of reorganization for purposes of Section 368
of the Code. Notwithstanding this intention, PRM and AHIT have advised the Class
A Unit members of PRM that it is not passing on whether the exchange hereunder
actually qualifies for a tax-free event under the Code; rather, PRM and AHIT
have advised the PRM members of the intended treatment set forth herein.

 

WHEREAS, the Recitals stated herein are not mere statements, but representations
and warranties of the parties, and material terms in which each party has relied
upon in executing this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. DEFINITIONS. As used herein, the following terms shall have the
following meanings:

 

(a) “Act” means the Securities Act of 1933, as amended, and the rules and
regulations issued in respect thereto.

 

(b) “Encumbrance” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.

 

(c) “Law” means any law, statute, regulation, rule, ordinance, requirement or
other binding action or requirement of any governmental, regulatory or
administrative body, agency or authority or any court of judicial authority.

 



-2-

 



 

(d) “Order” means any decree, order, judgment, writ, award, injunction,
stipulation or

 

consent of or by any Federal, state or local government or any court,
administrative agency or commission or other governmental authority or agency,
domestic or foreign.

 

(e) “Person” means any individual, corporation, general or limited partnership,
joint venture, association, limited liability company, joint stock company,
trust, business, bank, trust company, estate (including any beneficiaries
thereof), unincorporated entity, cooperative, association, government branch,
agency or political subdivision thereof or organization of

any kind.

 

(f) “Transaction Documents” means any ancillary contracts, agreements or other
documents that are to be entered into in connection with the transactions
contemplated hereby.

 

ARTICLE II

 

EXCHANGE OF STOCK

 

SECTION 2.1. Subject to the terms and conditions of this Agreement, at the
Closing, PRM will retire and void the PRM Class A Unit holders interests in PRM,
and upon receipt of notice from PRM that such company action has taken place,
AHIT will direct its transfer agent to issue certificates consistent with
Exhibit A. The shares issued to the PRM Class A Unit holders set forth on
Exhibit A are hereinafter referred to as the “AHIT Shares.” The valuation
associated with the exchange rate under Exhibit A has been arbitrarily
determined by PRM and the Board of Directors for AHIT pursuant to consent.

 

SECTION 2.2. THE CLOSING. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place as promptly as possible but no later than the fifth (5th)
business day following the day the last of the conditions set forth in Article V
has been fulfilled or waived (other than those that this Agreement contemplates
will be satisfied at or immediately prior to the Closing), or at such other time
as shall be mutually agreed upon by the Parties (the “Closing Date”).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF AHIT

 

AHIT represents and warrants to PRM that the statements contained in this
Article III are true and correct as of the date of this Agreement and will be
true and correct as of the Closing as though made as of the Closing, except to
the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date).

 



-3-

 

 

SECTION 3.1. POWER AND AUTHORITY. AHIT is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland. AHIT has
all requisite capacity, power and authority to execute, deliver and perform this
Agreement. No other corporate action on the part of AHIT is necessary to
authorize the execution and delivery by AHIT of this Agreement. This Agreement
has been duly executed and delivered and, upon execution by PRM, will constitute
a valid and legally binding obligation of AHIT, enforceable against AHIT in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally and (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

SECTION 3.2. OWNERSHIP; TRANSFERABILITY. AHIT is the legal and beneficial owner
of the AHIT Shares, free and clear of any Encumbrance or restriction on transfer
(and shall remain free and clear until the Closing), other than restrictions
under the Act, or restrictions reflected in a legend on the certificates
representing the AHIT Shares.

 

SECTION 3.3. CONSENTS AND APPROVALS. Neither the execution, delivery and
performance of this Agreement by AHIT, nor the consummation by AHIT of any
transaction related hereto, including the transfer, sale and delivery of the
AHIT Shares will require any consent, approval, license, Order or authorization
of, filing, registration, declaration or taking of any other action with, or
notice to, any Person, other than such consents, approvals, filings or actions
as may be required under the Federal securities laws which have or will be made,
or the securities laws of the jurisdiction of AHIT.

 

SECTION 3.4. NO CONFLICTS. The execution and delivery by AHIT of this Agreement,
and the consummation of the transactions contemplated by this Agreement shall
not, assuming the consents, approvals, filings or actions described in Section
3.3 are made or obtained, as the case may be, (a) contravene, conflict with, or
result in any violation or breach of any provision of the certificate of
incorporation or by-laws of AHIT, (b) result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any benefit) under any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, lease, contract or other agreement, instrument
or obligation to which AHIT is a party or by which it or any of its properties
or assets may be bound, or (c) conflict or violate any permit, concession,
franchise, license, judgment, Order, decree, statute, law, ordinance, rule or
regulation of any government, governmental instrumentality or court, domestic or
foreign, applicable to AHIT or any of its properties or assets, except in the
case of (b) and (c) for any such conflicts, violations, defaults, terminations,
cancellations or accelerations which would not, individually or in the
aggregate, materially and adversely affect the AHIT Shares being conveyed by
AHIT to the holders of Class A Units in PRM.

 

SECTION 3.5. Brokers, etc. AHIT is not obligated to pay any fee or commission to
any broker, finder or other similar Person in connection with the transactions
contemplated by this Agreement (other than any fees or commissions that are
solely for the account of AHIT).

 



-4-

 

 

ARTICLE IV

 

Representations and Warranties of PRM

 

PRM represents and warrants to AHIT that the statements contained in this
Article IV are true and correct as of the date of this Agreement and will be
true and correct as of the Closing as though made as of the Closing, except to
the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date).

 

SECTION 4.1. POWER AND AUTHORITY. PRM is a company duly organized, validly
existing and in good standing under the laws of the State of Arizona. PRM has
all requisite capacity, power and authority to execute, deliver and perform this
Agreement. No other company action on the part of PRM is necessary to authorize
the execution and delivery by PRM of this Agreement. This Agreement has been
duly executed and delivered and, upon execution by AHIT, will constitute a valid
and legally binding obligation of PRM, enforceable against PRM in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally and (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

SECTION 4.2. CONSENTS AND APPROVALS. Neither the execution, delivery and
performance of this Agreement by PRM, nor the consummation by PRM of any
transaction related hereto, will require any consent, approval, license, Order
or authorization of, filing, registration, declaration or taking of any other
action with, or notice to, any Person, other than such consents, approvals,
filings or actions as may be required under the Federal securities laws which
have or will be made, or the securities laws of the jurisdiction of PRM. PRM
consents to any and all necessary requirements of AHIT in reporting this
transaction with the United States Securities and Exchange Commission.

 

SECTION 4.4. NO CONFLICTS. The execution and delivery by PRM of this Agreement,
and the consummation of the transactions contemplated by this Agreement shall
not, assuming the consents, approvals, filings or actions described in Section
4.3 are made or obtained, as the case may be, (a) contravene, conflict with, or
result in any violation or breach of any provision of the certificate of
incorporation or by-laws of PRM, (b) result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any benefit) under any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, lease, contract or other agreement, instrument
or obligation to which PRM is a party or by which it or any of its properties or
assets may be bound, or (c) conflict or violate any permit, concession,
franchise, license, judgment, Order, decree, statute, law, ordinance, rule or
regulation of any government, governmental instrumentality or court, domestic or
foreign, applicable to PRM or any of its properties or assets, except in the
case of (b) and (c) for any such conflicts, violations, defaults, terminations,
cancellations or accelerations which would not, individually or in the
aggregate, materially and adversely affect the PRM Shares being conveyed by PRM
to AHIT.

 



-5-

 

 

SECTION 4.5. Purchase Entirely for Own Account. PRM has advised the Class A Unit
holders of PRM receiving AHIT Shares that the AHIT Shares to be received are
acquired for investment in their respective accounts, and not with a view to the
resale or distribution of any part thereof, unless otherwise allowed for under
the Act or any applicable exemption to registration.

 

SECTION 4.6. Brokers, etc. PRM is not obligated to pay any fee or commission to
any broker, finder or other similar Person in connection with the transactions
contemplated by this Agreement (other than any fees or commissions that are
solely for the account of PRM).

 

SECTION 4.7. LEGENDS. Unless AHIT’s transfer agent and the Board of Directors
determines that the AHIT Shares currently registered may be transferred to the
Class A Unit holders on a pro rata basis on Exhibit A, with the balance issued
pro rata on a restricted basis, it is understood that the certificates
evidencing the AHIT Shares, i.e. those shares issued to those identified on
Exhibit A, shall bear a legend substantially in the form below:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR WITH ANY STATE SECURITIES COMMISSION, AND MAY NOT BE
TRANSFERRED OR DISPOSED OF BY THE HOLDER IN THE ABSENCE OF A REGISTRATION
STATEMENT WHICH IS EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE
STATE LAWS AND RULES OR UNLESS SUCH TRANSFER MAY BE EFFECTED WITHOUT VIOLATION
OF THE SECURITIES ACT OF 1933 AND OTHER APPLICABLE STATE LAWS AND RULES.

 

ARTICLE V

 

CONDITIONS PRECEDENT; RELATED COVENANTS

 

SECTION 5.1. CLOSING EFFORTS. Each of the Parties hereto shall use its
commercially reasonable efforts (“Reasonable Efforts”) to take all actions and
to do all things necessary, proper or advisable to consummate the transactions
contemplated by this Agreement, including using its Reasonable Efforts to ensure
that (i) its representations and warranties remain true and correct in all
material respects through the Closing Date, and (ii) the conditions to the
obligations of the other parties to consummate the transaction are satisfied.

 

SECTION 5.2. CONDITIONS PRECEDENT TO OBLIGATIONS OF PRM. The obligations of PRM
are subject to the fulfillment of the condition that, at the Closing, the
representations and warranties of PRM set forth in this Agreement that are
qualified as to materiality shall be true and correct in all respects, and all
other representations and warranties of PRM set forth in this Agreement shall be
true and correct in all material respects, in each case as of the date of this
Agreement and as of the Closing as though made as of the Closing, except to the
extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties shall be true
and correct as of such date).

 



-6-

 

 

SECTION 5.3. CONDITIONS PRECEDENT TO OBLIGATIONS OF AHIT. The obligations of
AHIT to convey the AHIT Shares are subject to the fulfillment of the condition
that, at the Closing, the representations and warranties of AHIT set forth in
this Agreement that are qualified as to materiality shall be true and correct in
all respects, and all other representations and warranties of AHIT set forth in
this Agreement shall be true and correct in all material respects, in each case
as of the date of this Agreement and as of the Closing as though made as of the
Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties shall be true and correct as of such date).

 

ARTICLE VI

 

TERMINATION

 

SECTION 6.1. TERMINATION BY MUTUAL CONSENT. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the
Closing by the written consent of each party hereto.

 

SECTION 6.2. TERMINATION BY EITHER AHIT OR PRM. This Agreement may be terminated
(upon written notice from the terminating party hereto to the other party
hereto) and the transactions contemplated hereby may be abandoned by action of
any party hereto, if (a) the conveyance of the AHIT Shares to the Class A Unit
holders of PRM Members shall not have occurred on or prior to August 31, 2016,
or (b) any Federal, state or local government or any court, administrative
agency or commission or other governmental authority or agency, domestic or
foreign shall have issued a Law or Order permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated hereby and such Law or Order
shall have become final and non-appealable.

 

SECTION 6.3. EFFECT OF TERMINATION AND ABANDONMENT. In the event of termination
of this Agreement pursuant to this Article VI hereof, no Party or, its directors
or officers or other controlling persons shall have any liability or further
obligation to any other Party hereto pursuant to this Agreement, except that

 

 

 

 

Article VII hereof shall survive termination of this Agreement and nothing
herein will relieve any party hereto from liability for any breach of this
Agreement occurring prior to such termination.

 



-7-

 

 

ARTICLE VII

 

GENERAL PROVISIONS; OTHER AGREEMENTS

 

SECTION 7.1. PRESS RELEASES. Other than any required filings under the Federal
securities laws, none of the parties hereto will, without first obtaining the
approval of the other, make any public announcement, directly or indirectly,
regarding this Agreement, nor the nature of the transaction contemplated by this
Agreement, to any person except as required by law or regulatory bodies and
other than to the respective principals or other representatives of the Parties,
each of whom shall be similarly bound by such confidentiality obligations. If
any such press release or public announcement is so required by either party
(except in the case of any disclosure required under the Federal securities laws
to be made in a filing with the Commission), the disclosing party shall consult
with the other parties prior to making such disclosure, and the parties shall
use all reasonable efforts, acting in good faith, to agree upon a text for such
disclosure which is satisfactory to each of the Parties.

 

SECTION 7.2. INTENDED TAX-FREE TRANSACTION. From and after the date of this
Agreement, AHIT shall use all reasonable efforts to cause the transactions
contemplated hereby to qualify, and shall not knowingly take any actions or
permit any actions to be taken that could reasonably be expected to prevent said
transactions from qualifying as a “reorganization” under Section 368(a) of the
Code for the benefit of the Class A Unit holders of PRM. This Agreement shall
be, and hereby is, adopted by PRM as an intended plan of reorganization for
purposes of Section 368 of the Code.

 

SECTION 7.3. EXPENSES. Regardless of whether the transactions contemplated
hereby are consummated, all legal and other costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party hereto incurring such costs and expenses.

 

SECTION 7.4. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland without regard to the
conflicts of laws provisions thereof.

 

SECTION 7.5. HEADINGS. Article and Section headings used in this Agreement are
for convenience only and shall not affect the meaning or construction of this
Agreement.

 

SECTION 7.6. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements and
understandings, both written and oral, with respect to the subject matter
hereof.

 

SECTION 7.7. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Signatures on this
Agreement may be communicated by facsimile transmission and shall be binding
upon the parties hereto so transmitting their signatures. Counterparts with
original signatures shall be provided to the other parties hereto following the
applicable facsimile transmission; provided that the failure to provide the
original counterpart shall have no effect on the validity or the binding nature
of this Agreement.

 



-8-

 

 

SECTION 7.8. AMENDMENT. Any term of this Agreement may be modified or amended
only by an instrument in writing signed by each of the parties hereto.

 

SECTION 7.9. SEVERABILITY. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms.

 

SECTION 7.10 JOINT DRAFTING, NEGOTIATION AND CONFLICT WAIVER. Each Party agrees
that they have had an opportunity to participate in the drafting, preparation
and negotiation of this Agreement. Each of the Parties expressly acknowledges
such participation and negotiation in order to avoid the application of any rule
construing contractual language against the drafter thereof and agrees that the
provisions of this Agreement shall be construed without prejudice to the Party
who actually memorialized this Agreement in final form. PRM acknowledges that
Paesano Akkashian Apkarian, P.C. (“PAA”) has disclosed to it that it is legal
counsel to AHIT, only, and that it does not represent PRM in conjunction with
this Agreement or implementation of the intended restructuring plan set forth
herein, and that an actual or perceived conflict of interest may exist under the
Michigan Rules of Professional Conduct by virtue of the fact that PRM is a
related party to AHIT, and that PAA has disclosed that it represents PRM and Mr.
Zarinegar in other unrelated matters. PRM, and its common unit holder, Mr.
Zarinegar, acknowledges that PAA has thoroughly explained the conflict, and to
the extent such a conflict exists, PRM waives the conflict following advice of
independent counsel.

 

SECTION 7.11 CONFLICT WAIVER RELATED TO PRM AND ZARINEGAR. The Parties
acknowledge that this Agreement is intended to serve as a step in the
restructuring of the Parties in furtherance of AHIT’s business objectives, and
in furthering PRM’s business relationship with AHIT and future services to be
provided to AHIT. The Parties acknowledge that PRM, and its single common unit
member, Mr. Zarinegar, will continue to serve as (a) Manager of PRM until such
time the Board of Directors for AHIT determines that the arrangement impairs or
might impair its ultimate objective of being a REIT, and (b) that Zarinegar will
continue to serve as Chairman of the Board for AHIT. PRM and AHIT agree that
Zarinegar’s continued roles furthers the interest of AHIT and the interests of
the PRM Members, and so to the extent any conflict exists, PRM and AHIT
knowingly and willingly waive such conflict since the execution of this
Agreement is in the best interests of PRM, AHIT and the PRM Members.
Furthermore, since Zarinegar is the sole member of PRM, AHIT waives any conflict
of interest in PRM, and more specifically, Zarinegar, executing this Agreement
on behalf of PRM.

 



-9-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date set forth above.

 

AMERICAN HOUSING INCOME TRUST, INC.

 

By: /s/ Jeff Howard

Jeff Howard

Chief Executive Officer and President

Authorized by Board of Directors

 

PERFORMANCE REALTY PARTNERS, LLC

 

By: /s/ Sean Zarinegar

By: Sean Zarinegar

Its: Manager

 

 



-10-

 

 

EXHIBIT A

 





  

Last Name First Name AHIT Shares Rounded PRM Units Registered Restricted
Nielsen, Manager Todd 5,000 0.50 3,866 1,134 Boehmer Edward 33,333 3.33 22,785
10,548 Boehmer Edward & Paula 33,333 3.33 22,785 10,548 33,333 3.33 22,785
10,548 Bollwerk Albert 30,000 3.00 22,785 7,215 Borkman Ralph 10,000 1.00 7,857
2,143 Campeau David & Joan 33,333 3.33 22,785 10,548 Colantonio Ray 20,000 2.00
11,386 8,614 Creighton James 3,333 0.33 2,619 714 Foerder Michael 20,000 2.00
11,386 8,614 George Chris 10,000 1.00 7,857 2,143 Hafner Jeri L, Vantage 6,667
0.67 5,238 1,429 Hunkler Michael 10,000 1.00 7,857 2,143 16,667 1.67 11,386
5,281 Kolanowski, TTE Joseph 30,000 3.00 22,785 7,215 Kozubal Michael 66,667
6.67 45,582 21,085 Levine Jay 20,000 2.00 11,386 8,614 Linebaugh James 10,000
1.00 7,857 2,143 Lineberger Jason 38,802 3.88 22,785 16,017 Luke James "Tom"
20,000 2.00 11,386 8,614 20,000 2.00 11,386 8,614 MacDiarmid Don 10,000 1.00
7,857 2,143 23,333 2.33 11,386 11,947 MacDiarmid Don 19,927 1.99 11,386 8,541
McCanless Kurt 13,333 1.33 10,476 2,857 Neilson Todd 10,500 1.05 8,206 2,294
Nolen Kenneth 70,000 7.00 45,582 24,418 Paukert Thomas 9,908 0.99 7,744 2,164
Rees James 114,855 11.49 79,779 35,076 12,345 1.23 9,677 2,668 40,000 4.00
22,785 17,215 Reynolds Julie 20,000 2.00 11,386 8,614 Reynolds Julie 4,333 0.43
3,417 916 Reynolds Julie 2,900 0.29 2,269 631 Rollins Scott 6,667 0.67 5,238
1,429 Rollins Scott 11,047 1.10 8,655 2,392 Schneider Dennis 13,000 1.30 10,251
2,749 Seward Paul 28,802 2.88 22,785 6,017 Smith Paul, L. 258,247 25.82 193,766
64,484 Tapia, Manager Leroy 90,000 9.00 68,380 21,620 Tognazzini Arthur 10,000
1.00 7,857 2,143 Tournillion Nicholas & Audrey 14,401 1.44 10,251 4,150 Visser
Richard & Phyllis 85,333 8.53 56,981 28,352 25,000 2.50 11,386 13,614 Wade Jerry
13,333 1.33 10,476 2,857 13,333 1.33 10,476 2,857 Wells Roger 5,000 0.50 3,866
1,134 Williams Doug 10,000 1.00 7,857 2,143 Wright Robin 33,333 3.33 22,785
10,548     1,439,401 143.94 999,504 439,897





 

 

-11- 







 

 



